[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Eckert Seamans Cherin & Mellott, LL (Sterling IP)Two Liberty Place
50 S. 16th Street, 22nd Floor
Philadelphia, PA 19102																 
In re Application of					:
MIDWOOD et al.					:	DECISION ON PETITION
Serial No.: 16/566,506				:	UNDER 37 CFR § 1.59(b)
Filed: September 10, 2019				:
Attorney Docket No: 314641-00002		:
 
This is in response to the petition under 37 CFR § 1.59(b), filed October 9, 2020, to expunge an Information Disclosure Statement (IDS) that was unintentionally submitted in the above-referenced application on even date.  

The petition is DISMISSED.

Petitioner states “The Information Disclosure Statement (IDS) and the references cited therein that were electronically filed with the Office on October 9, 2020 were inadvertently filed in error and are not material to the patentability of this application. By way of this Petition, Applicant respectfully requests that the IDS and references cited therein that were filed on October 9, 2020 be expunged from the file. The required Petition fee set forth in 37 CFR 1.17(g) is being submitted herewith.” The petition fee set forth in 37 CFR § 1.17(g) has been paid.

As set forth in MPEP § 724.05(II), a petition to expunge information unintentionally submitted in an application may be filed under 37 CFR 1.59(b), provided that:
(A) the Office can effect such return prior to the issuance of any patent on the application in issue; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

 (B) it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) the information has not otherwise been made public; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) the petition fee as set forth in 37 CFR 1.17(g)  is included.

The petition is deficient because the petition does not contain a clear statement that the information requested to be expunged was unintentionally submitted and failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted. Additionally, the petition does not contain a commitment on the part of petitioner to retain the information to be expunged for the period of any patent with regard to which such information is submitted.

Therefore, petitioner’s petition is DISMISSED.

A renewed petition filed under 37 CFR 1.59(b) must be filed within TWO (2) MONTHS of this decision. 
    
Should there be any questions about this decision, please contact Scarlett Y. Goon by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.

/SCARLETT Y GOON/Quality Assurance Specialist 
Technology Center 1600